Case 1:18-cr-00328-KPF Document 385-10 Filed 07/06/20 Page 1 of 2




                EXHIBIT 10
       Case 1:18-cr-00328-KPF Document 385-10 Filed 07/06/20 Page 2 of 2


From:           Seth Rosenberg
To:             Naftalis, Joshua (USANYS)
Subject:        Re:
Date:           Wednesday, October 31, 2018 2:46:16 PM


sure

On Wed, Oct 31, 2018 at 2:22 PM Naftalis, Joshua (USANYS) <Joshua.Naftalis@usdoj.gov>
wrote:

  Let’s meet in hallway by Judge Failla’s courtroom 10 mins early?



  Joshua A. Naftalis

  Assistant United States Attorney

  United States Attorney's Office

  Southern District of New York

  One St. Andrew's Plaza

  New York, New York 10007

  Email: joshua.naftalis@usdoj.gov

  Tel: (212) 637-2310

  Fax: (212) 637-0083




--
Seth L. Rosenberg
Clayman & Rosenberg LLP
305 Madison Avenue
New York, NY 10165
(212) 922-1080
www.clayro.com




                                                                                 USAO_SDNY_026423
